Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-21 on 9/21/18 is acknowledged.  Claims 1-21 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statements submitted on 9/21/18, 12/12/18, 3/19/20, 8/10/20, and 2/17/21 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See e.g., [0150] of applicant’s published application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing configured to detachably couple to a sample fluid channel of a microchip and provide a sample to the microchip, wherein the housing and the microchip are coupled using a hermetic seal; and a storage housing configured to detachably couple to an isolation channel of the microchip and receive a target biological sample isolated from the sample by the microchip, wherein the storage housing and the microchip are coupled using a hermetic seal (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For example, the limitation, “pressure regulation device . . . configured to regulate the pressure of the sheath container” in claim 14 appears to raise the issue of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Similarly, the limitations reciting the “configured to” claim language all appear to raise the issue of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Are the limitations reciting the “configured to” claim 
For claim interpretation purposes, the limitations reciting the “configured to” claim language are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 is rejected because it is unclear whether the following limitations are intended to be positively claimed: a sample fluid channel of a microchip; hermetic seal; and an isolation channel of the microchip.  Because the cited limitations are claimed in the “configured to” claim language, they don’t appear to be positively claimed.  For examination purposes, the claim language will be given the appropriate weight and interpreted as intended use and/or functional limitations. 
Claims 1 and 8 are rejected because each claim recites a process, e.g., “using a hermetic seal” in a kit claim, which is an apparatus-type of claim.  Thus, it is unclear how the “using a hermetic seal” step structurally further defines the claimed kit.  For examination purposes, the claim language will be given the appropriate weight and interpreted as functional claim language.  Furthermore, it is unclear whether the hermetic seal is a structural feature. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the housing and the storage housing.
Claims 6 and 7 are rejected because it is unclear whether the fluorescent dye is intended to be positively claimed.  Because the cited limitation is claimed in the “configured to” claim language, it does not appear to be positively claimed.  For 
Claims 6 and 17 are rejected because “the at least one fluorescent dye” raises an antecedent basis issue. 
Claim 9 is rejected because the claim is not clear as to what structure(s) is intended to achieve the “hermetically coupled" function.  For examination purposes the Office will give the claim language the appropriate weight and interpret the claim language as functional claim language. 
Claims 10-11 are rejected for the same reasons as claim 6 above.  If applicant intended to positively claim the fluorescent dye, then the limitation should be initially claimed before the “configured to” claim language.
Claim 12 is rejected because the claim recites a process, e.g., “using a hermetic seal” in a system claim, which is not a process claim.  Thus, it is unclear how the “using a hermetic seal” step further defines the claimed system.  For examination purposes, the claim language will be given the appropriate weight and interpreted as functional claim language.  Furthermore, it is unclear whether the hermetic seal is a structural feature. 	
Claim Interpretation of pending claims
	
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US Pub. No. 2014/0346047).
As to claims 1 and 12, Shinoda discloses a sample isolation kit (or system) comprising: a housing (e.g., sample liquid reservoir 8) configured to detachably couple to a sample fluid channel of a microchip and provide a sample to the microchip (e.g., microchip is interpreted as combination of cartridge 8 and microchip 1); and a storage housing (e.g., one or more of the three containers 51, 52, 53) configured to detachably couple to an isolation channel of the microchip and receive a target biological sample isolated from the sample by the microchip, wherein the storage housing and the microchip are coupled using a hermetic seal (e.g., containers 51 to 53 for collecting the liquid drops are detachably attached to the cartridge 7, and are set to communicate to the cavity of the cartridge 7 in an airtight manner during attachment, [0124]).  Shinoda’s discloses of the airtight manner is the hermetic seal.  
. 
Claims 2-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Shinoda et al. (“Shinoda ‘746,” US Pub. No. 2011/0271746, cited in IDS).
See Shinoda above.
As to claims 2-5 and 13-16, while Shinoda discloses a sheath fluid channel in e.g., [0067] et seq., Shinoda does not specifically disclose a sheath container and a pressure regulation device.  As for the configured to claim language, see above.  .
Claims 6-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Shinoda (“Shinoda ‘569,” US Pub. No. 2009/0057569).
See Shinoda above.
As to claims 6-11 and 17-18, Shinoda does not specifically disclose a labeling unit configured to label the sample with a fluorescent dye.  As for the configured to claim language, see above.  As for the hermetic seal in claim 8, see claim 1 above.  Shinoda ‘569 discloses in [0033] et seq., a suitable detection method may be employed with 
As to claim 19, Shinoda does not specifically disclose a light source, light detector, and circuitry.  Shinoda ‘569 discloses in e.g., [0084] et seq. and fig. 6, a light irradiation device 6 comprising: a light source 62; detectors 67; and analogue-to-digital converters (ADCs) 68.  In addition, Shinoda ‘569 discloses a CPU or the like in e.g., [0095] et seq.  As for the configured to claim language, see above.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include Shinoda’s ‘569 light irradiation device because it can be applied to various technical fields (e.g., [0101] of Shinoda ‘569). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Shinoda et al. (“Shinoda ‘855,” US Pub. No. 2011/0020855).
See Shinoda above.  
As to claim 20, Shinoda does not specifically disclose a temperature controller.  Shinoda ‘855 discloses in e.g., [0040] et seq. a chip holder 204 comprises a .  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Erlach et al. (“Erlach,” US Pub. No. 2003/0032892).
See Shinoda above.  
As to claim 20, Shinoda does not specifically disclose a drug loading control unit.  Erlach discloses in e.g., [0047] a microchip 52 operatively coupled to a drug delivery circuit 57 that controls a rate of delivery of a disease treatment agent from the disease treatment agent reservoir 55 to the animal's or human's body fluid. The microchip 52 is also operatively coupled to the monitoring circuit depicted in FIG. 3 supra and described in associated text.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include Erlach’s drug loading control unit because it would be beneficial to control the rate of drug delivery (e.g., [0047] of Erlach).  As for the configured to claim language, see above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


5/22/2021